Citation Nr: 1604406	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-31 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A videoconference hearing before the undersigned was held in February 2013; a transcript of that proceeding has been associated with the claims file.

This matter was previously before the Board in October 2014, at which time the Board declined to reopen a claim of entitlement to service connection for bilateral hearing loss, and remanded the issue pertaining to PTSD for further development of the record. 


FINDINGS OF FACT

1. The Veteran has not been shown to have PTSD that is causally or etiologically related to a verified in-service stressor. 

2. The Veteran has not described a stressor that relates to the fear of hostile military or terrorist activity. 

3. The Veteran was not diagnosed with PTSD during service.

4. The evidence does not make it at least as likely as not that an acquired psychiatric disability, other than PTSD, either began during or was otherwise caused by military service. 



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD and psychotic disorder, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In this case, a November 2009 letter advised the Veteran of the information and evidence necessary to substantiate his claim for PTSD, as well as notice as to how disability ratings and effective dates were assigned in the event of a successful claim seeking service connection. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Veteran's claim for PTSD is based in part on an alleged personal assault.  In Patton v. West, 12 Vet. App. 272 (1999), the CAVC held that special consideration must be given to claims for PTSD based on personal assault. In particular, the CAVC held that the provisions in M21-1MR, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered. See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 3.304(f).  The RO sent an appropriate notice letter in this regard in December 2010, and the claim was subsequently readjudicated by the RO.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained.  

Additionally, the Veteran testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and the representative outlined the issues of entitlement to service connection for PTSD and an acquired psychiatric disorder.  They engaged in an extensive discussion as to substantiation of those claims.  The Veteran's specific psychiatric symptomatology and alleged in-service stressors were discussed in detail by the parties.  The Veteran and his representative provided extensive detail as to why they believed his current acquired psychiatric disorder and alleged PTSD disability should be service-connected.  The Veteran demonstrated actual knowledge of the evidence needed to substantiate his claims.  His representative discussed favorable nexus evidence of record demonstrating a nexus between his alleged sex assault stressors and a current PTSD diagnosis.  Potential favorable outstanding medical evidence was discussed.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

In addition, in compliance with the Board's remand, the Veteran was afforded VA examinations to address the validity of a PTSD diagnosis, and to address nexus.  The Board finds that an adequate examination has been provided because the examinations were performed by medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses, opinions, and rationales were consistent with the examination and the record. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issue on appeal.

Service Connection - Acquired Psychiatric Disorder 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For chronic diseases listed in 38 C.F.R. § 3.309(a), linkage may be established by showing continuity of symptoms since service, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptoms. 38 C.F.R. § 3.303(b)(2015); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only those chronic diseases listed in § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b)).  Psychoses, such as psychotic disorder, are specified in § 3.309(a) as chronic diseases for which presumptive service connection may be established. 38 C.F.R. § 3.309(a); see also 38 C.F.R. § 3.384.

Service connection for PTSD specifically requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f)(2015).  For the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a)(2015), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders. 

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5)(2015).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran contends that he has PTSD due to traumatic experiences in service, including harassment by his drill sergeant and from hostile interactions with civilians while serving in Germany in the late 1960's (i.e., physical and verbal assaults).  He has not contended, and the record does not otherwise suggest that he was involved in any combat action.  

Service treatment records (STRs) reflect that the Veteran checked "yes" as to having "nervous trouble of any sort" on his December 1965 induction Report of Medical History.  The corresponding physician's summary/elaboration of pertinent data noted "mild anxiety."  However, the contemporaneous induction Report of Medical Examination showed a normal psychological clinical evaluation and the Veteran's psychiatric status was noted as "1," or normal, on the PULHES chart; no other notations pertaining to a DSM psychiatric diagnosis were noted.  The remainder of the STRs are silent as to complaints, treatment, and/or diagnoses pertaining to any psychiatric disorders.  The November 1967 separation Report of Medical Examination again noted a normal psychological clinical evaluation.  The Veteran noted that he had trouble sleeping ("no nightmares; does not awake once asleep"), but denied having a history of nervous trouble and/or depression on the contemporaneous separation Report of Medical History. 

Following service, private treatment records dated in 1988 show complaints of depression as a result of marital discord.  Thereafter, the evidentiary record reflects ongoing treatment for psychiatric symptoms beginning in approximately November 2006. See November 2006 VA Treatment Note (noting that the Veteran served as a "Vehicle Mechanic in Germany during Vietnam era with nightmares about fighting in the war").  

In December 2006, a VA nurse practitioner diagnosed the Veteran with PTSD after he described in-service events and post-service symptoms. See December 2006 VA Treatment Note ("When I was in Germany, we would go into town and there were always fights.  The Germans always wanted to fight us."); see also VA Mental Health Treatment Records 2007-2009 (Veteran reports that his drinking resulted in a lot of fights in Germany and he had a sergeant who threatened all of the time).  

A May 2010 VA Mental Health Note reflects that the examining nurse practitioner provided Axis I diagnoses of PTSD and psychosis ("rule out malingering").  

In October 2010, the Veteran was evaluated by a VA psychologist for the first time.  The Veteran reported that he most likely had symptoms since his military service but was not bothered by them until he retired in 2006.  The examining psychologist noted that although current diagnoses on record included PTSD and psychosis NOS, it would be beneficial to evaluate further the clinical progression of his psychotic symptoms and rule out a schizophrenic process.

In January 2011, the same VA psychologist noted that the Veteran had initially complained of PTSD re-experiencing symptoms in 2006, but "he also describes paranoid -command type-auditory hallucinations that have been present since age 19."  The VA psychologist stated that psychological testing would be beneficial to help clarify the Veteran's diagnosis; overall, she stated that his history and current symptom presentation appeared to point toward schizophrenia.  No Axis I diagnosis was provided at that time. 

A March 2011 VA Mental Health Note again reflects that the Veteran initially presented to Mental Health in 2006 for PTSD-related nightmares; currently, he screened positive for depression and voiced thoughts of hurting others.  Axis I diagnoses included psychosis NOS (rule out PTSD-related versus primary thought disorder), and PTSD by history. 

The Veteran underwent an initial VA PTSD examination in July 2015.  At that time, the Veteran reported experiencing sleep disturbances, which he described as "nightmares," during which time he would talk, curse, or fight while asleep.  He also described auditory/visual hallucinations; he did not know when the hallucinations began.  He reported drinking most heavily when he was in the military because "[he] didn't want to be there...being drafted shook [him] up; [He had] never been out of Texas."  He denied mental health treatment prior to and during his military service.  He described first receiving mental health treatment when a friend told him treatment helped.  He stated that he did not remember when he first started mental health treatment.  He described that his "nightmares" and "fighting at night, talking/cursing in [his] sleep, walking out of bed" while he was asleep led him to seek treatment.  When queried, the Veteran did not remember when these symptoms started.  With respect to military stressors, the Veteran denied being in combat or the theater of war.  He also denied ever having discharged his weapon.  He reported that while he was at Fort Polk, a sergeant would "talk down to [him] or bump [him]."  When asked for more details, the Veteran did not provide more information.  He also reported getting into "quite a few fights because of prejudice."  

After interview/examination of the Veteran and review of the record, the VA examiner concluded that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV or DSM-V criteria.  The examiner explained that he did not meet the Criterion A stressor and that he did not report an index trauma related to his military service.  The examiner stated that the Veteran's reports of experiencing nightmares and not liking to be around crowds were "not consistent with symptoms of PTSD," and that no other PTSD symptoms were reported.  He stated that the reported symptoms were "less likely than not related to his military service," and that his focus on the sergeant who talked down to him appeared to be more rooted in anger.  The examiner concluded that the Veteran's history and symptoms were "more suggestive of features of borderline, narcissistic, and antisocial personality."  The examiner further noted that the Veteran had been vague and unable to provide details regarding symptoms but was able to be very specific about others; he also noted that there were multiple inconsistencies in his reports.  In reviewing the VA treatment records, the examiner noted a consistent theme of anger and personality features.  He noted that the VA records indicated that the Veteran did not endorse experiencing auditory or visual hallucinations until 2011.  He denied hallucinations in all his prior visits.  During the current evaluation, he reported atypical symptoms related to auditory and visual hallucinations.  The examiner noted that the Veteran did not appear to be distressed regarding his symptoms.  Accordingly, the examiner provided a diagnosis of unspecified psychotic disorder by history.

A VA addendum opinion was provided by the same examiner in November 2015.  The examiner again stated the Veteran did not meet DSM-IV or DSM-V criteria for a Criterion A stressor or a diagnosis of PTSD.  The examiner noted that on examination the Veteran had denied mental health care/treatment prior to or during the military.  The examiner acknowledged that the Veteran's entrance examination included a check of "yes" to "nervous trouble of any sort" and "did you have difficulty with school studies or teachers," and a description of "mild anxiety."  The examiner also acknowledged that the Veteran's separation examination included a check of "no" to nervous trouble of any sort" and a "yes" to frequent trouble sleeping" (described as "trouble sleeping - has difficulty going to sleep, no nightmares, does not awaken once asleep").  Based on the foregoing, the examiner concluded that there was "no evidence that the Veteran's complaint at entrance exam met the level to diagnose a psychiatric disorder or an anxiety disorder," and that there was "no clear and unmistakable evidence that the Veteran entered service with a pre-existing psychiatric disorder (including anxiety disorder), beyond his checking "yes" to the "nervous trouble of any sort."  

The examiner next opined that the Veteran's current diagnosis of unspecified psychotic disorder by history was "less likely than not incurred in or caused by his check of "yes" to "nervous trouble of any sort" on his entrance exam or during service."  The examiner reasoned that the Veteran did not begin to report psychiatric problems or psychotic symptoms until 2006 (with reports of nightmares beginning 5-6 years prior to that time).  Until that time, the examiner noted that the Veteran had screened negative for PTSD (see VA treatment note of 11/27/06) and depression (see VA treatment notes of 3/22/04 and 3/24/05) and that his reports of symptoms had been inconsistent over time.  He began to report psychotic symptoms in 2009 (not 2011) with his report that he began to hear male voices at age 19.  The examiner stated that the Veteran was not considered a credible historian.  In sum, he opined that there was no relationship between his complaints at separation from the military and his current inconsistent reports of psychiatric symptoms (to include psychotic symptoms), and that any psychiatric complaints at separation from the military had not been chronically experienced since his discharge from the military.  He stated as follows:  "Thus, it is with all of the above that this writer's opinion be that it is less likely than NOT that the current psychiatric disorder is etiologically related to symptomatology noted in service."  He also opined that the Veteran did not have an acquired disorder related to his military experiences.

Analysis

As an initial matter, the Board observes that no psychiatric disorder is noted at entry into service.  Again, although the Veteran reported a positive history for nervousness on the Report of Medical History, and a service examiner elaborated in section 40 of the report that the Veteran had mild anxiety, ultimately, the Report of Medical Examination did not contain a DSM diagnosis of a psychiatric disorder.  

Therefore, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that a psychiatric disorder preexisted service, and clear and unmistakable evidence that it was not aggravated.  

In this case, there is a well-reasoned VA medical opinion confirming that no psychiatric disability preexisted service. See November 2015 VA Examination Report Addendum (finding that there "is no clear and unmistakable evidence that the Veteran entered service with a pre-existing psychiatric disorder," including "anxiety disorder").  Indeed, the VA opinion was rendered after a thorough review of the claims file, including service treatment records and post-service mental health records, interview/examination of the Veteran, and it was supported by sound medical rationale; there is no medical opinion of record to the contrary.  The Board thus finds this opinion to be highly probative as to the issue of preexistence.  

As such, there is no clear and unmistakable evidence that a psychiatric disorder preexisted service.  Therefore, the presumption of soundness is not rebutted, and the claim before the Board is one for direct service connection rather than for aggravation of a preexisting disability.

With respect to a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.30 (2015); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted above, aside from credible evidence of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) is required, and competent evidence of a nexus between current PTSD and a verified in-service stressor. 38 C.F.R. § 3.304(f)(2015); Cohen v. Brown, 10 Vet. App. 128 (1997). 

In this case, the Board finds the opinion of the November 2015 VA examiner, indicating that the Veteran does not meet the DSM-IV (or DSM-V) criteria for a diagnosis of PTSD, to be the most probative and persuasive medical opinion evidence of record concerning current diagnosis.  Indeed, the VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale. See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the veteran's history, and the thoroughness and detail of the opinion).  The examiner specifically found that the Veteran did not meet PTSD Criterion A, that he did not report an index trauma related to service, and that he was not a credible historian; notably, the examiner provided specific findings and rationale for these conclusions, which are described at length above.  For these reasons, the Board finds the examiner's opinion to be highly probative as to the issue of current PTSD diagnosis.  

In so finding, the Board acknowledges several VA treatment notes show a PTSD diagnosis, or history thereof (see, e.g., February 2007 and May 2010 VA Mental Health Notes); however, just because a health care professional (in this case, a nurse practitioner) has accepted the Veteran's description of active duty experience as credible and diagnosed the Veteran as suffering from PTSD does not mean the Board is required to grant service connection for PTSD. Wilson v. Derwinski, 2 Vet. App. 614 (1992).  As discussed below, the Veteran has not demonstrated a verified or verifiable stressor, and the February 2007/May 2010 nurse practitioner who provided the PTSD diagnosis, failed to identify the stressor(s) and/or what facts were relied upon to support her findings.  Her diagnostic assessments are therefore less probative than that of the 2015 VA examiner who reviewed the Veteran's entire electronic claims file/psychiatric history and found that the Veteran did not meet the criteria for a diagnosis of PTSD.  

Moreover, as noted, the Veteran has not provided any stressors that can be verified by the service department or provided any credible supporting evidence showing that his claimed stressors actually occurred.  In this regard, the Board notes that the Veteran is competent to provide evidence regarding matters of which he has personal knowledge, including his experiences in service. See 38 38 C.F.R. § 3.159(a)(2).  However, if the Veteran's reported stressors are not related to combat with the enemy (see 38 C.F.R. § 3.304(f)(2)), or to his fear of hostile military or terrorist activity (see 38 C.F.R. § 3.304(f)(3)), then his testimony, alone, is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence. (Note: the evidence does not show, nor does the Veteran otherwise claim that PTSD was diagnosed during service; thus, 38 C.F.R. § 3.304(f)(1) is not for application here).  

In this case, the only evidence that the Veteran's stressors occurred is the Veteran's self-reported history of those stressors.  The Veteran was notified regarding his personal assault claim, of other evidence he could obtain that might help corroborate his harassment stressor(s), but none of the evidence submitted provided any basis to support his allegations.  The lay statements provided by his spouse only addressed the Veteran's emotional state after service.  They did not provide any corroborating evidence with regard to the alleged harassment.  Moreover, there is no persuasive probative medical opinion evidence that corroborates a personal-assault stressor for reasons detailed above.  Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).

Although the Veteran is certainly competent to state that he was harassed by his supervisor and involved in fights/hostile interactions with civilians while stationed in Germany, his statements in this regard are not supported by any evidence, and are internally inconsistent with other evidence of record in which he reported no abuse or harassment issues.  See, e.g., Service Treatment Records (reflecting a complaint of not sleeping well (no nightmares), but otherwise no evidence of behavior changes that would constitute credible evidence of the stressor(s)/harassment or abuse); Service Personnel Records (also negative for specific behavioral changes and/or reports of harassment or abuse); and see, generally, VA and Private Treatment Records dated prior to 2006 (absent for reports of in-service abuse/harassment, but positive for psychiatric symptoms related to marital discord).  

Thus, to this extent, the Board finds that the Veteran's statements concerning in-service harassment/fighting cannot be deemed credible. See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining credibility of the evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).  Evidence that is not credible has no probative weight.  Stated differently, the Board attaches no evidentiary value to the Veteran's post-service statements regarding his alleged in-service traumatic events.  

The Board's finding is likewise consistent with the November 2015 VA PTSD examination report which found him to be a less than reliable historian based on previous/current inconsistent and vague reports, as well as a January 2010 memorandum from the RO/AMC and U. S. Army and Joint Services Records Research Center (JSRRC) which showed that the Veteran's claimed PTSD stressors could not be conceded due to lack of corroborating information. 

In summary, absent a verified in-service stressor and a medical nexus between such a verified in-service stressor and a current diagnosis of PTSD - none of which have been shown here - service connection for PTSD must be denied.

The Board has also considered the possibility of service connection of an acquired psychiatric disability, other than PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Veteran has also been diagnosed with unspecified psychotic disorder and psychosis.  However, the evidence of record simply fails to suggest that an acquired psychiatric disability, other than PTSD, either began during or was otherwise caused by the Veteran's military service.

As discussed extensively above, psychiatric symptoms were endorsed upon entry to service; however, after review of the claims file and interview of the Veteran, the November 2015 VA examiner provided a highly probative medical opinion that no psychiatric disorder pre-existed service and that his current diagnosis was "less likely than not incurred in or caused by his check of "yes" to "nervous trouble of any sort" on his entrance exam or during service.  

The remainder of the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses of a psychiatric disorder, to include psychotic disorder and/or psychosis.  The Veteran did check "yes" as to trouble sleeping on the separation Report of Medical History, but this was never related to any specific psychiatric symptomatology or diagnoses during service or at the time of separation.  In fact, the Veteran contemporaneously denied having nightmares, depression, excessive worry, and nervous trouble of any sort on the same Report.  The Veteran did report other maladies on the survey (as opposed to generically denying all symptoms), giving weight to the conclusion that he was not experiencing psychiatric symptoms at that time when he checked "NO" next to the aforementioned symptoms.  Moreover, psychiatric evaluation was normal upon separation.  

Following separation in 1968, there is no record of any psychiatric treatment being sought for more than two decades. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). See, e.g., 1988 Private Treatment Record (noting depression due to marital discord); see also VA Depression Screenings (negative results in 2003, 2004, and 2006, and denial of previous psychiatric history).  While absence of treatment is not dispositive, it is evidence that in this case tends to weigh against service connection. 

Additionally, there is no competent evidence even suggesting that an acquired psychiatric disability, other than PTSD, began during or was otherwise caused by his military service.  A review of the mental health treatment records, both private and VA does not show any suggestion that the diagnosed psychiatric disability is related to the Veteran's military service.  Moreover, the only medical opinion of record is against the claim for service connection.  In this regard, the November 2015 VA examiner opined that there was no relationship between his complaints at separation from the military and his current inconsistent reports of psychiatric symptoms (to include psychotic symptoms), and that any psychiatric complaints at separation from the military had not been chronically experienced since his discharge from the military.  He stated as follows:  "Thus, it is with all of the above that this writer's opinion be that it is less likely than NOT that the current psychiatric disorder is etiologically related to symptomatology noted in service."  He also generally opined that the Veteran did not have an acquired disorder related to his military experiences.  

The Board considers this opinion to be highly probative as to the issue of nexus as it was rendered after a thorough review of the claims file, interview of the Veteran, and the Veteran's psychiatric history, and was supported by sound rationale.  There are no medical opinions of record to the contrary.  

The Board notes that while the Veteran has variously endorsed psychiatric symptoms since service, his statements are found to be competent but not credible.  As noted above, consistent treatment for psychiatric symptoms is not shown by the record until 2006.  In a December 2006 VA mental health note, the Veteran reported the onset of nightmares as 5 or 6 years prior; he also denied any past psychiatric history at that time.  Yet, in other VA mental health treatment records, the Veteran endorsed hearing voices beginning at the age of 19, and during his hearing before the undersigned he testified that his symptoms really "started in" after his retirement.  See Hearing Transcript, p. 5.  Moreover, during the July 2015 VA examination, the Veteran expressly denied mental health treatment prior to and during his military service, but was unable to recall when exactly many of his psychiatric symptoms started.  The Board finds that the Veteran's statements as to continuity of symptomatology are too inconsistent (and thus, not credible) with the other evidence of record so as to provide a basis for a grant of service connection under 38 C.F.R. § 3.303(b). See Walker, supra. 

Lastly, as to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the record does not contain persuasive probative evidence of the Veteran having a compensable psychoses within one year of service separation. Accordingly, entitlement to service connection for a psychiatric disorder, to include psychosis or psychotic disorder, must also be denied on a presumptive basis. 38 U.S.C.A. §§ 1110, 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As such, the criteria for an acquired psychiatric disability, other than PTSD, have not been met.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


